DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 8-10 and 12 are pending in the instant invention.  According to the Amendments to the Claims, filed April 28, 2021, claim 1, 3-5 and 8 were amended and claims 6, 7, 11 and 13-15 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2017/000227, filed February 15, 2017, which claims priority under 35 U.S.C. § 119(a-d) to EP 16000379.4, filed February 16, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1 and 2, drawn to a crystalline Form II of 5-amino-2,3-dihydrophthalazine-1,4-dione, shown to the right; (2) claims 3-5, drawn to a process for producing crystalline Form II of 5-amino-2,3-dihydrophthalazine-1,4-dione, shown to the right above; and (3) claims 8-10 and 12, drawn to a pharmaceutical composition comprising crystalline Form II of 5-amino-2,3-dihydrophthalazine-1,4-dione, shown to the right above, and at least one pharmaceutically acceptable excipient, respectively.

Non-Final Rejection, mailed on October 16, 2020, or the Final Rejection, mailed on February 5, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 28, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-5, 8-10 and 12 is contained within.

Reasons for Allowance

	Claims 1-5, 8-10 and 12 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to crystalline Form II of 5-amino-2,3-dihydro-phthalazine-1,4-dione, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
CRYSTALLINE FORM OF 5-AMINO-2, 3-DIHYDROPHTHALAZINE-1, 4-DIONE

	has been deleted and replaced with the following:
---“CRYSTALLINE FORM OF 5-AMINO-2,3-DIHYDROPHTHALAZINE-1,4-DIONE”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	Crystalline Form II of 5-amino-2,3-dihydrophthalazine-1,4-dione of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

	wherein the crystalline Form II is characterized by a powder X-ray diffraction pattern comprising diffraction peaks at angles (º 2) of 7.5º, 12.6º 13.1º 13.4º 25.9º and 27.2º.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The crystalline Form II according to claim 1, wherein the crystalline Form II is further characterized by a powder X-ray diffraction pattern comprising additional diffraction peaks at angles (º 2) of 10.2º 10.9º and 26.7º.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the crystalline Form II according to claim 1 and at least one pharmaceutically acceptable excipient.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
3, wherein the at least one pharmaceutically acceptable excipient is selected from the group consisting of an acidifier, an antioxidant, an aromatic substance, a binding agent, a buffer, a carrier, a consistency enhancer, a colorant, a diluent, a disintegrant, an emulsifier, a fatiquor, a flavoring substance, a glidant, a hydrotope, a lubricant, a pH regulator, a permeation enhancer, a preservative, a solubilizing agent, a solvent, a sweetener, and a thickening agent, or a combination thereof.”--

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 3, wherein the pharmaceutical composition is administered topically.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition according to claim 3, wherein the pharmaceutical composition further comprises at least one additional pharmaceutically active agent.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“	A process for producing the crystalline Form II according to claim 1, wherein the process comprises the following steps:

(a)	providing a solution of 5-amino-2,3-dihydrophthalazine-1,4-dione sodium salt dissolved in demineralized water;

(b)	adding a 10%-38% v/v hydrochloric acid solution to the solution provided in step (a) at a temperature in the range of 5ºC to 50ºC for a period of 1 second to 3600 seconds, to provide a precipitate;

(c)	filtering the precipitate provided in step (b);

(d)	washing the precipitate provided in step (c) at least one time with demineralized water; and

(e)	drying the precipitate provided in step (d) at room temperature for a period of 6 hours to 48 hours, to produce the crystalline Form II according to claim 1.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“	The process according to claim 9, wherein the process comprises the following steps:

(b)	adding a 17% v/v hydrochloric acid solution to the solution provided in step (a) at room temperature for a period of 1800 seconds, to provide a precipitate;



(d)	washing the precipitate provided in step (c) three times with demineralized water; and

(e)	drying the precipitate provided in step (d) at room temperature for a period of 12 hours, to produce the crystalline Form II according to claim 1.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“	The process according to claim 9, wherein step (e) of the process comprises:

(e)	drying the precipitate provided in step (d) in a vacuum dryer at a pressure in the range of 5 mbar to 1100 mbar, to produce the crystalline Form II according to claim 1; or

(e)	drying the precipitate provided in step (d) in a lyophilizer and removing any residual solvent content by sublimation at 0.1 mbar, to produce the crystalline Form II according to claim 1; or

(e)	drying the precipitate provided in step (d) in a rotary evaporator at a pressure in the range of 1 mbar to 1050 mbar, to produce the crystalline Form II according to claim 1.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Howard P. Ng (Reg. No. 72,204) on May 10, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624